         Case 2:10-cv-04374-CDJ Document 288 Filed 10/25/19 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA ex rel.,
STEPHEN A. KRAHLING and JOAN A.
WLOCHOWSKI,
                        Plaintiffs,
                                                  Civil Action No. 10-4374 (CDJ)
                v.
MERCK & CO., INC.,
                        Defendant.


                         DEFENDANT MERCK’S MOTION TO SEAL
                         MASTER SET OF EXHIBITS FOR MERCK’S
                            SUMMARY JUDGMENT FILINGS

        Defendant Merck Sharp & Dohme Corporation, formerly known as Merck & Co., Inc.

(“Merck”), respectfully requests permission to file under seal its Master Set of Exhibits for its

Summary Judgment Filings (the “Summary Judgment Exhibits”).

        Merck’s Summary Judgment Exhibits have been designated or refer to, quote, and

describe information that has been designated in this litigation as “Confidential” or “Highly

Confidential – Attorneys’ Eyes Only” under the Protective Order (No. 10-4374, Dkt. 69), which

provides: “In the event a Party wishes to use any Protected Material or any papers containing or

making reference to the content of such material in any pleading or document filed with the

Court in these Actions, such pleading or document and any appended Protected Material shall be

filed under seal pursuant to the Local Rules of Civil Procedure for the Eastern District of

Pennsylvania until such time as the Court orders otherwise or denies permission to file under

seal.” (Id. at 15.)
         Case 2:10-cv-04374-CDJ Document 288 Filed 10/25/19 Page 2 of 2




       Accordingly, Merck respectfully requests permission to file its Summary Judgment

Filings under seal.

DATED: October 25, 2019                      Respectfully submitted,

                                                 /s/ Lisa C. Dykstra
                                              Eric W. Sitarchuk
                                              Lisa C. Dykstra
                                              R. Brendan Fee
                                              Margaret E. Rodgers Schmidt
                                              MORGAN, LEWIS & BOCKIUS LLP
                                              1701 Market Street
                                              Philadelphia, PA 19103
                                              Telephone: 215-963-5000
                                              eric.sitarchuk@morganlewis.com
                                              lisa.dykstra@morganlewis.com
                                              brendan.fee@morganlewis.com
                                              margaret.rodgers-schmidt@morganlewis.com

                                              Dino S. Sangiamo
                                              Sally W. Bryan
                                              VENABLE LLP
                                              750 E. Pratt Street, Suite 900
                                              Baltimore, MD 21202
                                              Telephone: 410-244-7400
                                              DSSangiamo@Venable.com
                                              SRBryan@Venable.com

                                              Neal K. Katyal
                                              Jessica Ellsworth
                                              HOGAN LOVELLS US LLP
                                              555 Thirteenth Street NW
                                              Washington, DC 20004
                                              Telephone: 202-637-5600
                                              neal.katyal@hoganlovells.com
                                              jessica.ellsworth@hoganlovells.com

                                              Counsel for Defendant
                                              Merck Sharpe & Dohme, Corp.
                                              (f/k/a Merck & Co. Inc.)




                                              2
